DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitations “motor configured to operate a joint of a tool” and “one or more processors configured to” are unduly broad since it is unclear: (1) how the motor operates the joint; and (2) how the one or more processors accomplish the stated steps since there are multiple ways these can be accomplished.  
In claim 1, the recitation “receive an initial joint command for the joint of the tool” is not supported by how the processor(s) receive(s) the initial joint command.  Is this a user input?
In claim 1, the recitation “calculate an admittance control compensation term in response to the comparison of the tip force and the predetermined threshold” renders the claim vague and indefinite because it is unclear what the admittance control compensation term is.  Is it a difference of values?
In claims 6 and 7, it is unclear which portion of the tool is being referred to.  It appears Applicant intended to recite the joint of the tool. 

In claim 8, the recitation “one or more processors configured to” renders the claim vague and indefinite because the claim does not recite how the sensor data is received.  
In claim 8, “the motor command” lacks antecedent basis.  Claim 1 recites a command for the motor and it is suggested that consistent terminology be used to avoid confusion. 
In claim 10, the recitation “one or more processors configured to” renders the claim vague and indefinite because it is unclear how the processors calculate and compare the various values including the admittance control compensation term.  
In claim 11, the recitation “an actuator driven of the tool driver” renders the claim vague and indefinite because it is unclear what the relationship between the actuator and the tool driver is. In the claim, it is also unclear what the admittance control compensation term is.  Is it a difference of values?
In claim 11, the recitation “controller configured to generate..” renders the claim vague and indefinite because it is unclear how the commands are generated. 
In claim 15, the recitation “configured to calculate the admittance control compensation term in response to the tip force exceeding a predetermined threshold” renders the claim vague and indefinite because it is unclear what the admittance control compensation term is.  Is it a difference of values?
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The preamble recites “a method for compensation of mechanical tolerance in a surgical tool” but the body of the claim  does not recite what the mechanical tolerance is and how it is compensated. 
In claim 16, “the motor” lacks antecedent basis.  The claim does positively recite a motor and how the command is transmitted to the motor. 
	Appropriate correction is required. 

Conclusion
	Non application of prior art to claims 1-20 indicates allowable subject matter provided the rejections made in this office action are overcome.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 9, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775